Citation Nr: 1715165	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-23 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to October 1993, April 1994 to September 1994, December 1995 to November 2000, and December 2000 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for disabilities of the bilateral knees. 

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC regarding service connection for her bilateral knee disability.

In May 2014 the Board remanded the claim for additional development, including clarification on whether the Veteran had arthritis in her knees.  The Board remanded the claim again in November 2015 and June 2016, finding that the examinations were inadequate in that the assessment that the Veteran did not have arthritis was based on a 2009 x-ray examination.  In June 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current bilateral knee arthritis and patellofemoral pain syndrome are attributable to service.



CONCLUSION OF LAW

Bilateral knee arthritis and patellofemoral pain syndrome were incurred in active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (2016) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (Holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service treatment records (STRs) show that the Veteran was found to have crepitus in the bilateral knees, with no laxity, on examination in September 2006.  She complained of bilateral knee pain when running and walking.  She was assessed as having overuse changes in the knees.   A July 2009 STR revealed the Veteran's complaints of knee pain when she sat for prolonged periods, or when running, but she never had it evaluated.  Her treatment included Motrin.  The Veteran also underwent a pre-discharge VA examination in November 2009.  The Veteran stated that she had bilateral knee pain with constant aching, aggravated by running, climbing stairs, and prolonged walking that started in 2001 with running.  She noted that she brought this up with a clinician two years prior and was told it was likely arthritis, but no work-up was performed.  An x-ray examination in November 2009 was normal; and her range of motion was full.  The examiner diagnosed the Veteran with bilateral knee strain.  

A VA examination was provided in January 2015.  Range of motion studies were conducted, which were found to be normal.  The examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome.  However, in assessing whether the Veteran had arthritis of the knees, the examiner referenced the November 2009 x-ray examination report, rather than conducting a new study to determine if arthritis had since developed.  The examiner determined that the Veteran's bilateral knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the only record of knee complaints was on the separation physical.  The examiner also determined that there was no objective evidence of injury or condition in service.

In a May 2015 supplemental opinion the examiner noted that previously on examination he had found that the Veteran had full range of motion in both knees and no objective evidence of injury or condition in service.  The only record of knee complaints was on the separation physical.  Therefore, the examiner determined that in the absence of any actual evaluation of the knees in service by a medical professional, there was no objective evidence connecting any current knee complaints to service.

The Board remanded the case again in November 2015 after finding that the examination report provided in January 2015 was inadequate because the examiner relied on a November 2009 x-ray examination to determine that the Veteran did not have arthritis in 2015; that the findings in the STRs were not consistent with the examiner's comments that there was no objective evidence of a knee condition in service; and that while the examiner had asserted that the Veteran's statements regarding knee pain in service were considered, the examiner dismissed those comments by instead relying on the fact that there was no record of treatment for knee pain until the complaint at separation.  However, the Veteran is competent to state that the knee pain had occurred more than just once.  Unless there is reason to show that the Veteran is not credible, her assertions regarding her symptoms that she is competent to observe must be taken as true.

On VA in February 2016, the examiner noted that there was no crepitus on examination and that x-rays in 2009 showed no arthritis.  The examiner then determined that the Veteran's bilateral patellofemoral pain syndrome was not related to service because the Veteran never sought treatment in service and managed the knee pain with over-the-counter medication.  

In August 2016, the Veteran underwent another VA examination in which the examiner read an x-ray administered in July 2016 that revealed the Veteran has mild arthritis.  The examiner then determined that the Veteran's bilateral patellofemoral pain syndrome and arthritis are not related to service because the Veteran never sought treatment in service and managed the knee pain with over-the-counter medication.  

The Board has considered the Veteran's assertions of bilateral knee pain in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the STRs document that the Veteran has stated consistently that she had bilateral knee pain in service and continued to have knee pain after service.  Her STRs are consistent with her complaints as overuse of the knees was noted in September 2006 and she was diagnosed with knee strain in November 2009, prior to her separation from service.  Thus, the Board finds that the Veteran's statements concerning her knee symptomatology since service are competent and credible.  

Therefore, the VA examiner's August 2016 negative opinion founded on the absence of treatment or complaints in service or since service is based on an inaccurate factual premise because there is evidence of in service complaints and post service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154 (a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that there is sufficient competent, credible, and probative evidence that the knee disabilities, characterized as arthritis and patellofemoral pain syndrome, incepted during active service which continued after service and progressed.  See also Walker, supra.  As such, the Board finds that service connection is warranted for bilateral knee arthritis and patellofemoral pain syndrome.





							(Continued on the next page)

ORDER

Entitlement to service connection for bilateral knee arthritis and patellofemoral pain syndrome is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


